FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofDecember 2013 Commission File Number: 001-11960 AstraZeneca PLC 2 Kingdom Street, London W2 6BD Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F XForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b): 82- Transaction by Person Discharging Managerial Responsibilities Disclosure Rule DTR 3.1.4 On 19 December 2013, Marc Dunoyer, a Director of the Company notified us that, on 19 December 2013, he purchased 500 AstraZeneca PLC Ordinary Shares of $0.25 each at a price of 3601 pence per share. Under the Company's Articles of Association, by way of qualification, a Director is required to be the beneficial owner of 500 Ordinary Shares of the Company, such shares to be obtained within two months of the date of his appointment. Mr Dunoyer was appointed a Director on 1 November 2013. Following this purchase, Mr Dunoyer has a total interest, including an interest under certain of the Company's share plans, in 165,034 AstraZeneca shares. A C N Kemp Company Secretary 19 December 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AstraZeneca PLC Date:19 December 2013 By: /s/ Adrian Kemp Name: Adrian Kemp Title: Company Secretary
